Execution Copy Employment Agreement Effective as of 11th August, By and Among: HOMI IsraelLtd., a private, limited liability company, incorporated and existing under the laws of Israel, Company No. 512482787, whose address for the purposes of this Agreement shall be c/o Linor Labandter, 100 Levi Eshkol Street, Tel-Aviv 69361, Fax: 03-6992368, email: LinorLabandter@my-homi.com, with a mandatory copy to Adv. Aryeh Reif, 17-4 Yitzchak Rabin Road, Bet Shemesh 99585, Fax: 02-9997993, email: Aryeh@ReifLaw.com (“Employer”); And: Daniel Cohen, I.D. 065409013, whose address for the purposes of notices sent under this Agreement shall be 10 Iris Street, P.O.B. 4591, Caesarea, 38900, fax: 04-636-2232, email: DanielCohen@my-homi.com; (“Manager”); Whereas: Employer is engaged in the development, manufacture and supply of computerized minibars, and in the supply of services relating to minibars and/or other appliances containing food and/or drink and/or other products; and *Whereas: Employer wishes to employ Manager in the position specified in Exhibit A’ to this Agreement (hereinafter: the “Position”) in reliance upon the representations and undertakings of Manager as set forth herein; and Whereas: Manager declares that he possesses the know-how, the experience, the abilities and the skill that are required in order to fulfill Manager’s duties in the Position to Employer’s satisfaction; and Whereas: Manager declares that there is no bar, legal, contractual or howsoever otherwise, to Manager’s (i) entering into this Agreement, (ii) being employed by Employer pursuant hereto and (iii) fulfilling all of Manager’s duties in the Position; and Whereas: A material and advance condition of Employer’s employing Manager under this Agreement is Manager’s undertaking to maintain the Trade Secrets (as defined below) in strict confidence, as set forth in this Agreement; Whereas: Manager confirms that he is familiar with the HOMI Companies (as defined below), their products, services, procedures, financial situation and managers, including the recent appointments of senior managers, and believes that he will be able to use this knowledge, together with his accumulated experience, in order to promote HOMI Companies’ best interests and performance, in his capacity in the Position; Whereas: The Parties wish to define and establish the terms and conditions which will apply to their relations for the duration of Manager’s employment by Employer, all as set forth in this Agreement, including any and all Appendices hereto (hereinafter: the “Agreement”); Therefore, the parties have made condition and agreed as follows: 2 Employment Agreement HOMI Israel – Daniel Cohen Execution Copy 1. Appointment; Duration; Terms of Employment 1.1 Subject to the terms hereof, Employer agrees to employ Manager as a salaried employee, in the Position and Manager hereby accepts the appointment, under and subject to the terms and conditions of this Agreement. Manager hereby agrees to serve in the Position, or in any other position or capacity to which he may be elected or appointed by Employer from time to time. 1.2 Manager’s employment with Employer shall be deemed to have commenced as of the date of this Agreement, and shall continue until duly terminated in accordance with the provisions hereof. *1.3 The terms of salary and other compensation to which Manager will be entitled during the period of employment are set forth in Exhibit A’ attached hereto. The provisions contained in Exhibit A’ constitute an exhaustive list of Manager’s rights and entitlements vis a vis Employer. 1.4 Employer shall be entitled, in its discretion and from time to time, to amend work procedures relating to the Position and/or Manager’s place of work, including the possible full-time and/or part-time, temporary and/or permanent transfer of Manager’s employment to one or more affiliated companies of Employer (each, an “Affiliate”), in which case any such affiliate may also be designated by Employer as being included in the definition of “Employer” herein, all the foregoing in accordance with Employer’s needs and without prejudice to Manager’s statutory rights, and each such designated Affiliate shall then be entitled to require Manager to fulfill Manager’s undertakings and obligations herein. 2. Manager’s Representations and Undertakings Manager represents, confirms and undertakes that: 2.1 the very best of Manager’s time, energy and abilities will be dedicated to performing all of the duties which will be assigned to Manager by Employer from time to time during the course of Manager’s employment with Employer, all subject to the scope of the Position as set forth in Exhibit A’; 2.2 the Position will be filled by Manager, and all of the duties assigned to Manager in the course of Manager’s employment with Employer will be discharged, with dedication and skill, in accordance with the procedures and directions which will be established by Employer from time to time; 2.3 the duties assigned to Manager in the course of employment with Employer shall be discharged by Manager in good faith and with integrity, for the good of Employer and its Affiliates alone, and Manager will refrain from any action which could harm Employer and/or any Affiliate, or cause any kind of damage to Employer and/or any Affiliate, and/or their assets, interests, reputation and/or goodwill, in any way whatsoever; 2.4 Manager will perform and execute all Manager’s duties as directed by Employer, it being acknowledged and agreed that Employer may, from time to time, extend or curtail precise duties and job expectations of Manager; without limitation, Manager will carry out such directions as are issued in writing by Employer; 2.5 other than as set forth in Exhibit A’, Manager will not be permitted to receive any payment, consideration, reward or other benefit, whether monetary or otherwise, in respect of Manager’s employment with Employer or howsoever in connection therewith, from any person or entity whatsoever, including Employer and/or any of Employer’s customers and/or suppliers; 3 Employment Agreement HOMI Israel – Daniel Cohen Execution Copy 2.6 Manager is aware that, during the course of employment with the Employer, important and valuable equipment which is used by Employer in the conduct of its business may be placed under Manager’s care and/or control; and Manager undertakes to take excellent care of all such equipment and to prevent any damage or loss to the equipment (except for reasonable wear and tear), for the duration of Manager’s employment with the Employer; 2.7 he will promptly disclose to the Board of Directors of HOMI Inc (as defined below) full details of any material business transaction concerning Employer, or any other matter coming to his attention or knowledge that may affect the interests of Employer; Manager shall regularly and periodically make available to Employer full information about any and all matters affecting the business of Employer in which he may be or become involved and any acts he may perform, whether for or on his own behalf or on behalf of Employer; 2.8 in respect of all periods up to the date of this Agreement, he received all sums and all benefits, of any kind whatsoever, which he may at any time have been entitled, directly and/or indirectly, to receive from Employer and/or from any Affiliate, and Manager neither has, nor shall have, and Manager hereby waives, all manner of claims, demands, causes and/or grounds of action, of any kind whatsoever, against Employer and/or any Affiliate, howsoever in respect of all periods up to the date of this Agreement and Manager hereby indemnifies and holds harmless Employer and all its Affiliates and their respective shareholders, directors and officers, from and against any and all damages which they may sustain, including, without limitation, reasonable legal fees and/or any other expense which they may incur, as a result of breach of Manager’s representations and/or undertakings and/or waiver under this Sub-Section 2.8. 3. HOMI Companies Employer is indirectly owned by Hotel Outsource Management International, Inc. (“HOMI Inc”), which owns and/or will own, directly or indirectly, shares in a number of companies, around the world, all of which shall be deemed Affiliates for the purposes of this Agreement (collectively with Employer, “HOMI Companies”). Notwithstanding the definition of the Position in Exhibit A’, it is hereby acknowledged and agreed by the Parties that employment relations will exist solely between Employer and Manager and that no employment relations will exist, at any time during the duration of this Agreement, between Manager and any other of the HOMI Companies, unless such relations are established by a written employment agreement, approved by the Board of Directors of the relevant HOMI Company and signed by that HOMI Company’s authorized signatories, who shall not have a personal interest in the matter.
